NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         APR 24 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ROBERT L. ROSE,                                  No.    16-35586

                Petitioner-Appellant,            D.C. No.
                                                 9:13-cv-00156-DWM-JCL
 v.

LEROY KIRKEGARD and ATTORNEY                     MEMORANDUM*
GENERAL FOR THE STATE OF
MONTANA,

                Respondents-Appellees.

                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                       Argued and Submitted April 13, 2018
                               Seattle, Washington

Before: HAWKINS and McKEOWN, Circuit Judges, and TEILBORG,** District
Judge.

      Robert L. Rose appeals the nature of the remedy ordered by the federal district

court after it granted his petition for a writ of habeas corpus under 28 U.S.C. § 2254.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable James A. Teilborg, United States District Judge for the
District of Arizona, sitting by designation.
Because the parties are familiar with the facts, we do not recite them here. We have

jurisdiction under 28 U.S.C. §§ 1291, 2255(d), and we affirm.

      The district court did not abuse its discretion. See Loher v. Thomas, 825 F.3d
1103, 1111 (9th Cir. 2016) (stating the applicable standard of review). It ordered

the remedy articulated by the Supreme Court for circumstances where “inadequate

assistance of counsel cause[s] nonacceptance of a plea offer and further proceedings

le[a]d to a less favorable outcome.” Lafler v. Cooper, 566 U.S. 156, 160 (2012). In

such circumstances, the “proper exercise of discretion to remedy the constitutional

injury may be to require the prosecution to reoffer the plea proposal.” Id. at 171.

“Once this has occurred, the [state trial] judge can then exercise discretion in

deciding whether to vacate the conviction from trial and accept the plea or leave the

conviction undisturbed.” Id.

      Here, the district court determined that Rose’s counsel was constitutionally

ineffective in failing to inform him of a favorable plea offer. The district court

required the government to “reoffer the equivalent terms of the plea agreement

proposed on May 21, 2003,” and directed that the “state trial court can then exercise

discretion in deciding whether to vacate the conviction from trial and accept the plea

or leave the conviction undisturbed.” This remedy was in accord with Lafler, 566
U.S. at 171-75, and within the district court’s “broad discretion in conditioning a

judgment granting habeas relief.” Hilton v. Braunskill, 481 U.S. 770, 775 (1987).


                                          2
We do not offer an opinion whether Rose has other avenues to challenge the

subsequent actions taken by the Montana courts pursuant to the district court’s

ordered remedy, as that issue is not before us.

      Finally, we reject Rose’s uncertified claim that he was precluded from

conferring with counsel for as long as he wanted during an overnight recess at his

trial. See Perry v. Leeke, 488 U.S. 272 (1989). The record does not support Rose’s

claim, and Rose cannot make a substantial showing that he was denied a

constitutional right as required to expand the certificate of appealability. Robertson

v. Pichon, 849 F.3d 1173, 1187 (2017); 28 U.S.C. § 2253(c)(2).

      AFFIRMED.




                                          3